Title: From James Madison to Edmund Pendleton, 3 September 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 3. 1782.
The cautious ear which your favr. of the 26 Aug. shews that you gave to the communications of Genl Carlton is fully justified by the insidious marks they bear as well as by the general tenor of British proceedings. I am sorry that I am obliged to repeat my inability to add any new lights from Europe on this interesting subject. We are unhappily left exposed to all the misrepresentations which the Enemy may please to practise upon us.
It appears from a New York paper that the British Commander in Charleston had given notice on the 7th. Ulto: to the Inhabitants that he meant speedily to evacuate that Garrison; with an offer to transport to Augustine or elsewhere such as chose to adhere to the British cause. This information will probably have reached you before this does. The fermentation at New York is said to be much increased by it. We have no other materials for ascertaining the probability of an evacuation of the latter port than you will be possessed of.
I have seen nothing of the man in pursuit of your Nephews slave, from which as the French troops are now passing thro’ this place, I infer that he has fulfilled his mission & returned. A slight indisposition for some days past has kept me from being about as much as I otherwise should I have however made application to Mr. de Marbois for his advice as to the most proper Course to be pursued; and he thinks it will be best to postpone a search under the orders of the Commanders till the army shall be stationary again. This will not I suppose be the case till they reach their destination. At present they march in several divisions and halt but one day here. The implication which the frequent applications of this sort carry of at least a defect of vigilan[c]e against an illicit resort of slaves to the army renders them I believe rather unpleasant. If the overseer should not have recovered the slave & you have no acquaintances where the Army may finally halt, I will take every step in my power to have him found out & secured.
The effects of the dry weather here although less than you describe them in Virginia are very considerable already in the markets, and particularly in the article of forage. On the other side the rumors of peace have produced some abatement in the prices of imported articles.
Mr. Jones & his lady are mending fast but are not yet sufficiently recovered to remove from their present salubrious situation into the City.
I forgot to mention the unlucky accident which had happened to a ship of the line belonging to our Allies in Boston Harbour. As I observe however that it is published in the gazette, I need only confirm the fact.
